 1   Sandra R. Romero, State Bar No. 253275                  Michael C. Wenzel, State Bar No. 215388
     RUVALCABA | ROMERO                                      Amy L. Halby, State Bar No. 287216
 2   1082 E. Meta Street                                     Heidi G. Kim, State Bar No. 306641
     Ventura, California 93001                               BERTRAND, FOX, ELLIOT, OSMAN &
 3
     Telephone: (805) 233-3273                               WENZEL
 4   Facsimile: (805) 275-1061                               The Waterfront Building
     Email: sromero@romerolaw.us                             2749 Hyde Street
 5                                                           San Francisco, California 94109
                                                             Telephone: (415) 353-0999
 6                                                           Facsimile: (415) 353-0990
                                                             Email: mwenzel@bfesf.com
 7
                                                                    ahalby@bfesf.com
 8                                                                  hkim@bfesf.com

 9   Attorneys for Plaintiff                                 Attorneys for Defendants
     GUILLERMO GUERRERO                                      COUNTY OF ALAMEDA and
10                                                           DEPUTY SHERIFF G. STEVENS
11
                                     UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
     GUILLERMO GUERRERO,                                Case No. 3:18-cv-02379-WHA
14

15          Plaintiff,                                  STIPULATION TO CONTINUE SETTLEMENT
                                                        CONFERENCE; ORDER
16   v.

17   COUNTY OF ALAMEDA, et al.,
18          Defendants.
19                                                      Hon. William H. Alsup

20                                              STIPULATION
21          Defendants COUNTY OF ALAMEDA and DEPUTY SHERIFF G. STEVENS and plaintiff

22   GUILLERMO GUERRERO, by and through their respective attorneys of record, hereby stipulate as

23   follows:

24          1.      By telephone conference held on August 28, 2018, the Settlement Conference before

25   Magistrate Judge Donna M. Ryu was set for November 30, 2018.

26          2.      The parties respectfully request that the Settlement Conference be rescheduled in order to

27   permit the parties to engage in required pre-conference discovery which has been delayed due to the

28   availability of the parties and counsel, and which has inhibited the scheduling of plaintiff’s deposition.

                                                         1
     STIPULATION TO CONTINUE SETTLEMENT CONFERENCE; ORDER
     Guerrero v. County of Alameda, et al., Case # 3:18-cv-02379-WHA
 1   Absent a continuance, the parties will be unable to meaningfully participate in the conference.

 2          3.      For all the good cause reasons stated above, the parties respectfully request this Court

 3   continue the Settlement Conference from November 30, 2018 to January 14, 2019. Defense counsel has

 4   contacted Courtroom Deputy Doug Merry and was advised of the availability of the new date, January

 5   14, 2019, for the Settlement Conference.

 6          4.      The parties were referred for a settlement conference by their assigned Judge (Hon.

 7   William H. Alsup) but no current deadline exists to complete same.

 8          5.      The parties respectfully request that the Court approve this stipulation and incorporate its

 9   terms in an Order.

10          IT IS SO STIPULATED.

11   Dated: October 25, 2018                            RUVALCABA | ROMERO

12
                                                        By:        /s/ Sandra Romero
13
                                                              Sandra Romero
14                                                            Attorneys for Plaintiff
                                                              GUILLERMO GUERRERO
15

16   Dated: October 25, 2018                            BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

17
                                                        By:        /s/ Michael C. Wenzel
18
                                                              Michael C. Wenzel
19                                                            Amy L. Halby
                                                              Heidi G. Kim
20                                                            Attorneys for Defendants
                                                              COUNTY OF ALAMEDA and DEPUTY SHERIFF
21                                                            G. STEVENS

22

23                              ELECTRONIC CASE FILING ATTESTATION

24          I, Michael W. Wenzel, am the ECF user whose identification and password are being used to file

25   the foregoing document. Pursuant to Civil Local Rule 5.1(i), I hereby attest that concurrence in the filing

26   of these documents has been obtained from each of its signatories.

27
                                                         By:     /s/ Michael C. Wenzel
28                                                             Michael C. Wenzel

                                                         2
     STIPULATION TO CONTINUE SETTLEMENT CONFERENCE; ORDER
     Guerrero v. County of Alameda, et al., Case # 3:18-cv-02379-WHA
 1                                                 ORDER

 2          GOOD CAUSE APPEARING THEREFORE, and the parties having stipulated to the same, the

 3   parties’ stipulation is hereby APPROVED. The Settlement Conference currently scheduled for

 4   November 30, 2018 is continued to January 14, 2019 at 10:00 a.m.

 5          IT IS SO ORDERED.

 6

 7   Dated: October 26, 2018
                                                        DONNA M. RYU
 8                                                      United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
     STIPULATION TO CONTINUE SETTLEMENT CONFERENCE; ORDER
     Guerrero v. County of Alameda, et al., Case # 3:18-cv-02379-WHA
